                                  Case 8-18-77317-las                               Doc 23           Filed 12/14/18                         Entered 12/14/18 09:25:58


      Fill   in this information to identify your case:


   lD€bI0ri                         Raymond Dickhoff
  I




      Debtor 2
      (Spouse ir,   filing)


  [


      United States Bankruptcy Court forthe:                       EASTERN DISTRICT OF NEW YORK

               number           8-18-77317-las
  ,<*i*<¤¤W¤>
                                                                                                                                                                                        ij           check ir this   is   an
                                                                                                                                                                                                     amended tiling



        Form 106Sum
  Official
  Summary of Your Assets and                                            Liabilities             and Certain                   Statistical information                                                     12/15
  Be as complete and accurate as possible. lf two married people are filing
                                                                               together, both are equally responsible for supplying correct
  information. Fill out all of your schedules first; then complete
                                                                   the information on this form. lf you are filing amended schedules after
  your original forms, you must fill out a new Summary and check the box                                                                   you file
                                                                              at the top of this page.




                                                                                                                                                                                                 Your assets
                                                                                                                                                                                                Maine of whatyvu own
   1.        Schedule AIB: Property (Official Form 106A/B)
             1a. Copy line 55, Total real estate, from Schedule
                                                                A/B................................................................................................                              $             1»200=000·00

             1b.    Copy line 62,     Total personal property, from Schedule
                                                                             A/B.....................................................................................
                                                                                                                                                                                                 S                   11,901,00
             1c.   Copy line 63,     Total ofall property on Schedule
                                                                      A/B.............................................................................................,.
                                                                                                                                                                                                 S             1,211,901,00
                     Summarize Your Liabilities

                                                                                                                                                                                            f




                                                                                                                                                                                                Your liabilities
                                                                                                                                                                                                Am¤u¤t you owe
  2.         Schedule D: Creditors Who Have C/aims Secured by Property (Official Form
                                                                                        106D)
             2a.Copy the total you listed in Column A, Amount ofclaim, at the bottom ofthe last page of Part                                             1   of Schedule D...                    $                 625-000-00
  3.         Schedule E/F: Creditors          Who Have Unsecured Claims (Ofhcial Form              106E/F)
             3a.   Copy       the total claims from Part     1   (priority   unsecured claims) from line Ge of Schedule E/F.................................                                     $                             0-00

             3b.   Copy       the total claims from Part 2 (nonpriority unsecured claims) from line
                                                                                                                           6]   of Schedule        E/F............................              $              4,257,000_00


                                                                                                                                                     Your total       liabilities       $                  4,882,000.00


                    Summarize Your Income and Expenses

 4.       Schedule l: Your Income (Ofhcial Form 106I)
          Copy your combined monthly income from line 12                            of Schedule     l.........,......................................................................           $                   10·2-,9-94

 5.       Schedule J: Your Expenses (Official Form                     1 OBJ)
          Copy your monthly expenses from                  line   22c of Schedule J..........................................................................                                   $                    7318- 00
                    Answer These Questions for Administrative and Statistical Records

 6.       Are you filing for bankruptcy under Chapters 7,                            11, or   13?
          lj        No.   You have     nothing to report on this part ofthe form.              Check this box and submit this form to the                        court with your other schedules.

          I         Yes
 7.       What kind of debt do you have?

          I        Your debts are primarily consumer debts. Consumer debts are those "incurred
                                                                                               by an                                              individual primarily for a personal, family, or
                    household purpose." 11 U.S.C. §101(8).                   Fill   out lines 8-9g for statistical purposes. 28 U.S.C.
                                                                                                                                       § 159.

          lj       Your debts are not primarily consumer debts. You have                              nothing to report on this part ofthe form.                     Check this box and submit this form to
                   the court with your other schedules.
 Ofticial      Form 106Sum                   Summary of Your Assets and Liabilities and Certain Statistical information                                                                                 page   1   of 2
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                                                                        Best Case Bankruptcy
                          Case 8-18-77317-las                                         Doc 23      Filed 12/14/18             Entered 12/14/18 09:25:58

   D<>‘b¥¤fl        Raymond Dickhoff                                                                                   Case number (irknown) $-18-77317-lag

   8.     From the Statement of Your Current Monthly Income: Copy your total
                                                                             current monthly income from Official Form
          122A—1 Line 11; OR, Form 122B Line 11; OR, Form 122C—1 Line
                                                                      14.                                                                                     $         7·000·00


   9.     Copy the following special categories of claims from Part 4,                               line   6 of Schedule E/F:

          .        .         .     .              .   .          .        ,   .   .   .
                                                                                                                                     .TqtaLclalm
          From Pan 4 cn Schedulei/F. copy tlaetcllqmngr

          9a. Domestic support obligations (Copy line Ga.)
                                                                                                                                      $              0_()()

          9b.   Taxes and        certain other debts             you owe the government. (Copy line Bb.)                              $              ()_()0

          9c. Claims for death or personal injury while                       you were    intoxicated.   (Copy line 6c.)              $              ()_0()

          9d. Student loans.           (Copy   line 6f.)
                                                                                                                                      $              0.00
          9e. Obligations arising out of a separation                     agreement or divorce that you did not report as
              priority claims. (Copy line 6g.)                                                                                                       0·0O
                                                                                                                                      $

          9f.   Debts to pension or profit-sharing plans, and other similar debts.
                                                                                   (Copy line 6h.)                                   +$              0_00


          9g. Total.   Add       lines   9a through 9f.
                                                                                                                                 $                 0.00




Ofhcial   Form 106Sum                                          Summary of Your Assets and Liabilities and Certain Statistical Information                               page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC           -   wwvv.bestcase.com                                                                                   Best Case Bankruptcy
